DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 6/20/2022.
Claims 33-52 are pending. Claims 1-32 are cancelled. Claims 33-52 are new. Claims 33 and 44 are independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
Response to Arguments
Applicants’ arguments and amendments, filed 6/20/2022, with respect to Claim Objections and 112 Rejections, as indicated in line numbers 1-2 of the office action mailed 3/18/2022, have been fully considered and are persuasive.  The objections/rejections have been withdrawn. 
Claim Objections
Claims 33 and 51 are objected to because of the following informalities:  
Claim 33 recites the limitation “an top surface” (emphasis added) in line 3 of the claim, which appears to be a grammatical error and thus the Examiner suggests amending to “a top surface”.
Claim 51 recites the limitation “is exposed form” (emphasis added) in line 2 of the claim, which appears to be a typographical error and thus the Examiner suggests amending to “is exposed from”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "the upper surface" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Note the dependent claims 45-52 necessarily inherit the indefiniteness of the claims on which they depend.
A.	Prior-art rejections based at least in part by Kim
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Claims 33-38, 41-45, 47-49 and 51-52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2020/0335441 A1, hereinafter “Kim”).
Regarding independent claim 33, Figure 2I of Kim discloses a package substrate, comprising: 
a circuit layer 121c (“conductive layer”- ¶0029), comprising at least one conductive trace 121c (i.e., specifically the left portion of 121c as shown in Fig. 2I) and at least one conductive pad 121c (i.e., specifically the right portion of 121c as shown in Fig. 2I);  
a molding layer 121a/122a (collectively 121a and 122a “dielectric layers”-¶¶0018, 0027) encapsulating the circuit layer 121c, the molding layer 121a/122a having an top surface (i.e., the topmost surface of 122a) and a bottom surface (i.e., the bottommost surface of 121a) opposite to the top surface, 
wherein a top surface (i.e., the top surface of 121c) of the at least one conductive trace 121c and a top surface (i.e., the top surface of 121c) of the at least one conductive pad 121c are entirely recessed from the top surface of the molding layer 121a/122a; and 
a sacrificial layer 171 (“carrier”- ¶0020, which is later sacrificed/removed during the manufacturing process- ¶0048) covering the bottom surface of the molding layer 121a/122a, 
wherein a bottom surface (i.e., the bottom surface of 121c) of the at least one conductive pad 121c is exposed from the bottom surface of the molding layer 121a/122a, 
wherein the at least one conductive pad 121c is T-shaped in a cross-sectional view and the top surface of the at least one conductive pad 121c is wider than the bottom surface of the at least one conductive pad 121c.
Regarding claim 34, Figure 2I of Kim discloses wherein the sacrificial layer 171 is configured to enhance structural strength of the package substrate, since carrier 171 is used to support/handle the overlying structure during the manufacturing process (¶0021).
Regarding claim 35, Figure 2I of Kim discloses wherein the bottom surface of the conductive pad 121c is entirely recessed from the bottom surface of the molding layer 121a/122a.
Regarding claim 36, Figure 2I of Kim discloses wherein the bottom surface of the conductive pad 121c is configured to electrically connect a first solder, since first solder 153 is eventually electrically connected to 121c (see Fig. 2L).
Regarding claim 37, Figure 2I of Kim discloses wherein the top surface of the molding layer 121a/122a exposes a top surface of the conductive trace 121c.
Regarding claim 38, Figure 2I of Kim discloses wherein the top surface of the conductive trace 121c is configured to electrically connect a second solder 132 (“interconnects”- ¶¶0031, 0040).
Regarding claim 41, Figure 2I of Kim discloses the package substrate further comprising an intermediate film 111 (“seed layer”- ¶0022) disposed between the bottom surface of the molding layer 121a/122a and the sacrificial layer 171, and configured as a seed layer 111 (¶0022).
Note, the recited “configured as a seed layer of the sacrificial layer” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the structural arrangement of the intermediate film disposed between the bottom surface of molding layer and the sacrificial layer, which the prior art of Kim clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 42, Figure 2I of Kim discloses the package substrate further comprising an etch stop layer 112 (“conductive layer”- ¶0018) arranged between the conductive pad 121c and the sacrificial layer 171, and configured to protect the conductive pad 121c during removal of the sacrificial layer 171, since layer 112 covers pad 121c from layer 171.
Note, the recited “configured to protect the conductive pad during removal of the sacrificial layer” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the structural arrangement of the etch stop layer arranged between the conductive pad and the sacrificial layer, which the prior art of Kim clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 43, Figure 2I of Kim discloses wherein the etch stop layer 112 comprises a pre- plated frame (PPF) (¶0023).
Regarding independent claim 44, Figure 2L of Kim discloses a package substrate, comprising: 
a molding layer 121a/122a (collectively 121a and 122a “dielectric layers”-¶¶0018, 0027) having an top surface (i.e., the topmost surface of 122a) and a bottom surface (i.e., the bottommost surface of 121a) opposite to the upper surface; 
a circuit structure 121c (“conductive layer”- ¶0029) embedded in the molding layer 121a/122a and comprising at least one conductive trace 121c (i.e., specifically the left portion of 121c as shown in Fig. 2L) and at least one conductive pad 121c (i.e., specifically the right portion of 121c as shown in Fig. 2L), 
wherein a top surface (i.e., the top surface of 121c) of the at least one conductive pad 121c is recessed and exposed from the top surface of the molding layer 121a/122a, wherein a bottom surface (i.e., the bottom surface of 121c) of the at least one conductive pad 121c is recessed and exposed from the bottom surface of the molding layer 121a/122a; and 
a stop layer 150 (“interconnects”- ¶0017) formed on the bottom surface of the at least one conductive pad 121c, wherein a bottom surface (i.e., the bottom surface of 153) of the stop layer 150 comprises a curved shape.
Regarding claim 45, Figure 2L of Kim discloses wherein the stop layer 150 contacts the conductive pad 121c.
Regarding claim 47, Figure 2L of Kim discloses wherein the stop layer 150 is configured to electrically connect a first solder 132 (“interconnects”- ¶¶0031, 0040).
Regarding claim 48, Figure 2L of Kim discloses wherein the at least one conductive pad 121c includes a top portion adjacent to the top surface of the molding layer 121a/122a and a bottom portion adjacent to the bottom surface of the molding layer 121a/122a, wherein the top portion of the at least one conductive pad 121c is wider than the first solder 132.
Regarding claim 49, Figure 2L of Kim discloses wherein the at least one conductive pad 121c includes a top portion adjacent to the top surface of the molding layer 121a/122a and a bottom portion adjacent to the bottom surface of the molding layer 121a/122a, wherein a width of the stop layer 150 is less than a width of the top portion of the at least one conductive pad 121c.
Regarding claim 51, Figure 2L of Kim discloses wherein a top surface of the at least one conductive trace 121c is exposed form the top surface of the molding layer 121a/122a and configured to electrically receive a second solder 132 (“interconnects”- ¶¶0031, 0040).
Regarding claim 52, Figure 2L of Kim discloses wherein the at least one conductive trace 121c is wider than the second solder 132.
B.	Prior-art rejections based at least in part by Kim (different interpretation)

Claim Rejections - 35 USC § 102
Claims 44 and 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (different interpretation). 
Regarding independent claim 44, Figure 2L of Kim discloses a package substrate, comprising: 
a molding layer 123a/124a (collectively 123a and 124a “dielectric layers”-¶¶0018, 0027) having an top surface (i.e., the topmost surface of 124a) and a bottom surface (i.e., the bottommost surface of 123a) opposite to the upper surface; 
a circuit structure 123c (“conductive layer”- ¶0018) embedded in the molding layer 123a/124a and comprising at least one conductive trace 123c (i.e., specifically the right portion of 123c as shown in Fig. 2L) and at least one conductive pad 123c (i.e., specifically the left portion of 123c as shown in Fig. 2L), 
wherein a top surface (i.e., the top surface of 123c) of the at least one conductive pad 123c is recessed and exposed from the top surface of the molding layer 123a/124a, wherein a bottom surface (i.e., the bottom surface of 123c) of the at least one conductive pad 123c is recessed and exposed from the bottom surface of the molding layer 123a/124a; and 
a stop layer 150 (“interconnects”- ¶0017) formed on the bottom surface of the at least one conductive pad 123c, wherein a bottom surface (i.e., the bottom surface of 153) of the stop layer 150 comprises a curved shape.
Regarding claim 50, Figure 2L of Kim discloses wherein a thickness (i.e., the maximum thickness of 123c) of the at least one conductive pad 123c (i.e., specifically the left portion of 123c as shown in Fig. 2L) is greater than a thickness of the at least one conductive trace 123c (i.e., specifically the right portion of 123c as shown in Fig. 2L).
C.	Prior-art rejections based at least in part by Wu 

Claim Rejections - 35 USC § 102
Claims 33, 37 and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 2020/0176384 A1, hereinafter “Wu”).

    PNG
    media_image1.png
    414
    724
    media_image1.png
    Greyscale

Regarding independent claim 33, Figure 5F of Wu discloses a package substrate, comprising: 
a circuit layer RDL3 (“redistribution layers”- ¶0018), comprising at least one conductive trace RDL3 (i.e., specifically the left and right single layer portions of RDL3 as notated as “Conductive Trace”; see above Examiner’s Markup Fig. 5F Wu) and at least one conductive pad RDL3 (i.e., specifically the outermost left and right “T-shaped” portions of RDL3 as notated as “Conductive Pad”; see above Examiner’s Markup Fig. 5F Wu);  
a molding layer PM3/PM4 (collectively PM3 and PM4 “polymer layers”-¶0047) encapsulating the circuit layer RDL3, the molding layer PM3/PM4 having an top surface (i.e., the topmost surface of PM4) and a bottom surface (i.e., the bottommost surface of PM3) opposite to the top surface, 
wherein a top surface (i.e., the top surface of RDL3) of the at least one conductive trace RDL3 and a top surface (i.e., the top surface of RDL3) of the at least one conductive pad RDL3 are entirely recessed from the top surface of the molding layer PM3/PM4; and 
a sacrificial layer 10 (“carrier”- ¶0079, which is later sacrificed/removed during the manufacturing process- ¶0079) covering the bottom surface of the molding layer PM3/PM4, 
wherein a bottom surface (i.e., the bottom surface of RDL3) of the at least one conductive pad RDL3 is exposed from the bottom surface of the molding layer PM3/PM4, 
wherein the at least one conductive pad RDL3 is T-shaped in a cross-sectional view and the top surface of the at least one conductive pad RDL3is wider than the bottom surface of the at least one conductive pad RDL3.
Regarding claim 37, Figure 5F of Wu discloses wherein the top surface of the molding layer PM3/PM4 exposes a top surface of the conductive trace RDL3.
Regarding claim 39, Figure 5F of Wu discloses wherein the conductive trace RDL3 is not exposed from the bottom surface of the molding layer PM3/PM4.
Regarding claim 40, Figure 5F of Wu discloses wherein a first pitch (i.e., the distance between the two “Conductive Pad” elements; see above Examiner’s Markup Fig. 5F Wu) between adjacent pairs of the at least one conductive pads RDL3 is greater than a second pitch (i.e., the distance between the two “Conductive Trace” elements; see above Examiner’s Markup Fig. 5F Wu) of the adjacent pairs of the at least one conductive traces RDL3.
D.	Prior-art rejections based at least in part by Kobayashi

Claim Rejections - 35 USC § 102
Claims 44-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 2003/0111734 A1, hereinafter “Kobayashi”).
Regarding independent claim 44, Figure 2I of Kobayashi discloses a package substrate, comprising: 
a molding layer 5 (“base”- ¶0058) having an top surface (i.e., the topmost surface of 5) and a bottom surface (i.e., the bottommost surface of 5) opposite to the upper surface; 
a circuit structure 4 (“wiring film”- ¶0057) embedded in the molding layer 5 and comprising at least one conductive trace 4 (i.e., specifically the center portions of 4 as shown in Fig. 2I) and at least one conductive pad 4 (i.e., specifically the leftmost portion of 4 as shown in Fig. 2I), 
wherein a top surface (i.e., the top surface of 4) of the at least one conductive pad 4 is recessed and exposed from the top surface of the molding layer 5, wherein a bottom surface (i.e., the bottom surface of 4) of the at least one conductive pad 4 is recessed and exposed from the bottom surface of the molding layer 5; and 
a stop layer 6 (“external electrode”- ¶0060) formed on the bottom surface of the at least one conductive pad 4, wherein a bottom surface (i.e., the bottom surface of 6) of the stop layer 6 comprises a curved shape.
Regarding claim 45, Figure 2I of Kobayashi discloses wherein the stop layer 6 contacts the conductive pad 4.
Regarding claim 46, Figure 2I of Kobayashi discloses wherein a lateral surface (i.e., left side surface of 6) of the stop layer 6 is aligned with a portion of a lateral surface (i.e., left side surface of 4) of the conductive pad 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895